Citation Nr: 0400477	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  93-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

The propriety of an initial 20 percent rating for residuals 
of a left mandible fracture with alteration of masticatory 
function.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1984 to February 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
RO that granted service connection for residuals of a 
fracture of the left mandible and assigned a noncompensable 
(0 percent) rating for this disability from March 24, 1989, 
the date of the veteran's claim for service connection.  The 
veteran is also in receipt of a 100 percent rating for 
pugilistic dementia.

The veteran appeared and gave testimony at an RO hearing 
before a hearing officer in March 1998 and, in December 2000 
the veteran appeared and gave testimony at a hearing at the 
RO before the undersigned Board member.  Transcripts of these 
hearings are of record.  In January 2001, the Board remanded 
this case to the RO for further development.  In March 2003 
the RO assigned a 20 percent rating for a fracture of the 
left mandible with severe alteration in masticatory function 
under the provisions of 38 C.F.R. § 4.150, Diagnostic Code 
9904 (2003), effective March 24, 1989.  The RO also assigned 
a separate 10 percent rating for limitation of 
temperomandibular motion due to left mandible fracture, 
effective March 24, 1989.  The veteran has not expressed 
disagreement with the evaluation provided for the limitation 
of motion.



FINDING OF FACT

The veteran has severe alteration of masticatory function 
without evidence of nonunion, malunion, or dislocation of the 
mandible.  



CONCLUSION OF LAW

An initial evaluation in excess of 20 percent for a fracture 
of the left mandible with severe alteration of masticatory 
function is not warranted.  38 U.S.C.A. § 1155 (West 2002): 
38 C.F.R. § 4.150, Diagnostic Code 9904 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a February 2002 letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, of what evidence 
he was responsible for obtaining, and of what evidence VA 
would undertake to obtain.

Pursuant to the Board's remand of January 2001, the veteran 
was afforded a VA examination of the disability currently at 
issue.   Moreover, it does not appear that any clinical 
evidence relevant to the issue of entitlement to an increased 
initial rating for a fracture of the left mandible with 
severe alteration of masticatory function is available but 
not currently in the claims folder.  

In this regard, the Board notes that in December 2002 it was 
reported that the veteran would be seen in January 2003 for 
extraction of a tooth.  Records of the January 2003 treatment 
are not part of the claims folder.  However, there is no 
indication that the treatment related to the service 
connected disability.  The extraction was reportedly being 
conducted in connection with treatment for non-service-
connected gingivitis.  Hence, the record could not serve to 
substantiate the current claim.

Since the veteran has been provided the required notice, been 
afforded a VA examination, and there are no relevant 
outstanding records, the Board concludes that further 
assistance would not be reasonably likely to assist the 
veteran in substantiating his claim.

Service medical records show that the veteran sustained a 
fracture of the left mandible while boxing during service.  
This was treated during service with an open reduction of the 
fracture, extraction of tooth number 17, and placement of 
wire, and placement of intermaxillary fixation of arch bars 
that were subsequently removed.

At the hearing before the undersigned, December 2000, the 
veteran reported that his jaw disability prevented him from 
eating certain foods, and was manifested by locking and 
popping.  He also complained of sharp pains that occurred 
every other week and lasted for one or two days.

On VA examination in June 2001, the veteran's complaints 
included discomfort in the left temperomandibular joint in 
function.  He said that his functioning was impaired to such 
a degree that he had to limit his food choices to those with 
soft texture.  Otherwise he experienced popping of the left 
joint pain.  X-rays performed during the examination noted 
flattening of both the left and condylar heads.  It was noted 
after evaluation that functional impairment included severely 
altered chewing ability.  

In an addendum to this examination, the examiner noted that 
the original examination documented no nonunion, malunion, or 
dislocation.  

VA clinical records reflect considerable dental treatment 
beginning in December 2002 for damage to the teeth and gums 
consequent to a gunshot wound to the left side of the face 
that the veteran sustained in November 2002.  On the initial 
treatment following this incident it was noted that there was 
a defect on the lingual plate in the left posterior mandible 
from the gunshot wound.  This defect was said to be healing 
with soft tissue granulating over the lingual plate.  It was 
subsequently noted that there was severe bone loss on the 
left mandible from the gunshot wound entrance.  

The fracture of the left mandible with alteration of 
masticatory function is evaluated under the provisions of 
38 C.F.R. § 4.150, Diagnostic Code 9904, providing that 
malunion of the mandible is rated on the severity of 
resulting displacement.  Under the provisions of this 
diagnostic code a maximum disability rating of 20 percent is 
for assignment for malunion of the mandible with severe 
displacement.

A 30 percent rating is assignable under the provisions of 
38 C.F.R. § 4.150, Diagnostic Code 9903 for malunion of the 
mandible due to service connected disability, but the 
evidence indicates quite clearly that the veteran's service 
connected fracture of the left mandible did not result in 
malunion of the mandible.  

A 50 percent rating is for assignment under 38 C.F.R. 
§ 4.150, Diagnostic Code 9902, if there is loss of one half 
of the mandible due to service connected disability.  
However, while clinical evidence dating from late 2002 
indicates that the veteran did sustain some additional damage 
to his left mandible, such was the result of a very recent 
nonservice related gunshot wound.  The veteran's service 
connected disability clearly did not involve either malunion 
of the mandible or loss of mandibular substance. Therefore 
the provisions of Diagnostic Codes 9203-9202 are not for 
application in rating the veteran's service connected 
fracture of the left mandible with severe alteration of 
masticatory function.  

In view of the above, it is apparent that the veteran is 
currently in receipt of the maximum disability rating of 20 
percent assignable for his fracture of the left mandible with 
severe alteration of masticatory function.  This 20 rating 
has been assigned effective the date of the veteran's 
original claim for service connection in March 1989.  
Accordingly, staged ratings for the fracture of the left 
mandible with severe alteration of masticatory function are 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2003), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In the instant case the RO has not considered the 
applicability of § 3.321.  However, the veteran has not 
reported marked interference with employment or frequent 
periods of hospitalization.  The record also does not show 
that the mandible disability causes marked interference with 
employment or requires frequent periods of hospitalization.  
Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised, and need not be 
addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995).





							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of a left mandible fracture with alteration of 
masticatory function is denied. 


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



